By the WHOLE COURT.
BRUNOT, J.
The defendant was charged with manslaughter. He was tried, convicted of the crime charged, and was sentenced to not less than 18 months nor more than 3 years at hard labor, in the Louisiana state penitentiary. Erom this verdict and sentence he has appealed.
The only bill of exception presented for our consideration was reserved to the overruling of a motion for a new trial, based solely on the allegation that the verdict of the jury was contrary to the law and the evidence.
This court has repeatedly held that:
‘‘A motion for a new trial, based solely upon the mere and unsupported allegation that the verdict is contrary to the law and the evidence, presents nothing to the appellate court for review.” State v. Bill Alexander, 99 South. 427;1 State v. Green, 43 La. Ann. 402, 9 South. 42; State v. Hobgood, 46 La. Ann. 855, 15 South. 406; State v. Barnes, 48 La. Ann. 460, 19 South. 251; State v. Jones, 112 La. 980, 36 South. 825; State v. Henderson, 113 La. 232, 36 South. 950; State v. Ferguson, 114 La. 70, 38 South. 23; State v. Labry, 124 La. 748, 50 South. 700; State v. Robertson, 133 La. 806, 63 South. 363.
There is no assignment of errors and there is ño apparent error in the record.
The verdict of the jury and the judgment and sentence appealed from are therefore affirmed.

 155 La. 527.